UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number:1-12619 Ralcorp Holdings, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1766315 (State of Incorporation) (I.R.S. Employer Identification No.) 800 Market Street, Suite 2900 St. Louis, MO (Address of principal (Zip Code) Executive offices) (314) 877-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer (X) Accelerated filer () Non-accelerated filer () Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ()No (X) Number of shares of Common Stock, $.01 par value, outstanding as of August 4, 2010:54,905,469 RALCORP HOLDINGS, INC. INDEX PAGE PART I—FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Earnings 1 Condensed Consolidated Statements of Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II—OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 SIGNATURES 30 (i) PART I — FINANCIAL INFORMATION Item 1. Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Dollars in millions except per share data) Three Months Ended Nine Months Ended June 30, June 30, Net Sales $ Cost of products sold ) Gross Profit Selling, general and administrative expenses ) Interest expense, net ) Restructuring charges ) Goodwill impairment loss - - ) - (Loss) gain on forward sale contracts - ) - Gain on sale of securities - - Earnings before Income Taxes and Equity Earnings Income taxes ) Earnings before Equity Earnings Equity in earnings of Vail Resorts, Inc., net of related deferred income taxes - - Net Earnings $ Earnings per Share Basic $ Diluted $ See accompanying Notes to Condensed Consolidated Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in millions) Three Months Ended Nine Months Ended June 30, June 30, Net Earnings $ Other comprehensive (loss) income ) ) Comprehensive Income $ See accompanying Notes to Condensed Consolidated Financial Statements. 1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) June 30, Sept. 30, Assets Current Assets Cash and cash equivalents $ $ Marketable securities Investment in Ralcorp Receivables Corporation Receivables, net Inventories Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property, Net Goodwill Other Intangible Assets, Net Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts and notes payable $ $ Due to Kraft Foods Inc. - Other current liabilities Total Current Liabilities Long-term Debt Deferred Income Taxes Other Liabilities Total Liabilities Shareholders' Equity Common stock .6 .6 Additional paid-in capital Common stock in treasury, at cost ) ) Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Nine Months Ended June 30, Cash Flows from Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash flow provided by operating activities: Depreciation and amortization Stock-based compensation expense Goodwill impairment loss - Gain on forward sale contracts - ) Gain on sale of securities - ) Equity in loss of Vail Resorts, Inc. - ) Deferred income taxes ) ) Sale of receivables, net - ) Other, net ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Business acquisitions, net of cash acquired ) ) Additions to property and intangible assets ) ) Proceeds from sale of property .5 - Purchases of securities ) ) Proceeds from sale or maturity of securities Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities Proceeds from issuance of long-term debt - Repayments of long-term debt ) ) Net borrowings under credit arrangements - ) Purchases of treasury stock ) ) Proceeds and tax benefits from exercise of stock awards Changes in book cash overdrafts ) ) Other, net ) ) Net Cash Used by Financing Activities ) ) Effect of Exchange Rate Changes on Cash .8 .2 Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 RALCORP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in millions except per share data) NOTE 1 – PRESENTATION OF CONDENSED FINANCIAL STATEMENTS The accompanying unaudited historical financial statements of Ralcorp Holdings, Inc. (“Ralcorp” or the “Company”) have been prepared in accordance with the instructions for Form 10-Q and do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly state the results for the periods presented.All such adjustments are of a normal recurring nature.Certain amounts for prior periods have been reclassified to conform to the current period’s presentation, including segment information.Operating results for the periods presented are not necessarily indicative of the results for the full year.These statements should be read in conjunction with the financial statements and notes for the year ended September 30, 2009 included in Exhibit 99.1 of the Company's Current Report on Form 8-K filed on April 5, 2010.The significant accounting policies for the accompanying financial statements are the same as disclosed in Note 1 in that Exhibit. NOTE 2 – RECENTLY ISSUED ACCOUNTING STANDARDS Issued in December 2009, Accounting Standards Update (ASU) No. 2009-16 amends the ASC for the issuance of FAS 166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140.”The amendments in this ASU improve financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets.In addition, the amendments require enhanced disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets.Comparability and consistency in accounting for transferred financial assets will also be improved through clarifications of the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting.Also issued in December 2009, ASU 2009-17 amends the ASC for the issuance of FAS 167, “Amendments to FASB Interpretation No. 46(R).”The amendments in this ASU replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity.An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity.The amendments in this ASU also require additional disclosures about a reporting entity’s involvement in variable interest entities, which will enhance the information provided to users of financial statements.These ASUs are effective for Ralcorp’s 2011 fiscal year.We are still evaluating the impact, but despite required modifications of disclosures and presentations of amounts related to the Company’s sale of accounts receivable, we currently do not expect the adoption of these amendments to have a material impact on the Company’s financial statements. 4 NOTE 3 – ACQUISITIONS AND GOODWILL Each of the following acquisitions was accounted for using the purchase method of accounting, whereby the results of operations of each of the following acquisitions are included in the statements of earnings from the date of acquisition.The purchase price was allocated to acquired assets and liabilities based on their estimated fair values at the date of acquisition, and any excess was allocated to goodwill, as shown in the following table.For the fiscal 2010 acquisitions of J.T. Bakeries, North American Baking, and Sepp’s Gourmet Foods, the allocations are subject to change pending the completion of certain valuations (primarily property, intangible assets, and deferred tax assets and liabilities). Nine Months Ended June 30, Cash $ $ - Receivables Inventories Other current assets .2 Property Goodwill Other intangible assets Total assets acquired Accounts payable ) ) Other current liabilities ) ) Deferred income taxes ) - Other liabilities ) ) Total liabilities assumed ) ) Net assets acquired $ $ Fiscal 2010 On May 31, 2010, the Company acquired J.T. Bakeries Inc., a leading manufacturer of high quality private label and co-branded gourmet crackers in North America for customers in the U.S., Canada and Great Britain with annual net sales of approximately $40.J.T. Bakeries will continue its operations in Kitchener, Ontario and is now part of Ralcorp’s Snacks, Sauces & Spreads segment. On May 31, 2010, the Company acquired North American Baking Ltd., a leading manufacturer of premium private label specialty crackers in North America with annual net sales of approximately $55.North American Baking will continue its operations in Georgetown, Ontario and is now part of Ralcorp’s Snacks, Sauces & Spreads segment. On June 25, 2010, the Company acquired Sepp’s Gourmet Foods Ltd., a leading manufacturer of frozen breakfast foods for the retail and foodservice sectors with annual net sales of approximately $30.Sepp’s will continue its operations in Delta, British Columbia and in Richmond Hill, Ontario and is now part of Ralcorp’s Frozen Bakery Products segment. The acquisitions discussed above will enhance the Company’s current product offerings.The Company also expects to reduce costs through economies of scale.The preliminary estimate of intangible assets consists of customer relationships with an estimated weighted average life of 12 years.The assigned goodwill is not deductible for tax purposes.Net sales and profit contribution included in the statements of earnings related to these three acquisitions were $8.7 and $.4, respectively, for both the quarter and nine months ended June 30, 2010. In addition to the acquisitions discussed above, Ralcorp also acquired American Italian Pasta Company (AIPC) on July 27, 2010 as described in Note 19.The Company expensed acquisition-related costs of $12.8 and $13.1 in the three and nine months ended June 30, 2010, respectively, primarily related to the acquisition of AIPC. 5 Fiscal 2009 On March 20, 2009, the Company acquired Harvest Manor Farms, LLC, a leading manufacturer of high quality private label and Hoody's branded snack nuts reported in Ralcorp’s Snacks, Sauces & Spreads segment.The assigned goodwill is deductible for tax purposes. Supplemental Pro Forma Information The following pro forma information shows Ralcorp’s results of operations as though the acquisition date for all business combinations that occurred during fiscal 2009 or 2010 (including AIPC) had occurred as of October 1, 2008.The pro forma data was derived by adding the pre-acquisition results of the acquirees (excluding costs related to the business combinations) to the historical results of Ralcorp and adjusting for the estimated pro forma effects of the amortization of intangible assets recognized in the business combinations and incremental interest expense on debt equal to the amount of the purchase price.These pro forma results do not necessarily reflect the actual results of operations that would have been achieved, nor are they necessarily indicative of future results of operations. Three Months Ended Nine Months Ended June 30, June 30, Net sales $ Net earnings Basic earnings per share Diluted earnings per share Goodwill The changes in the carrying amount of goodwill by reportable segment (see Note 17) were as follows: Branded Other Snacks, Frozen Cereal Cereal Sauces Bakery Products Products & Spreads Products Total Balance, September 30, 2009 $ Goodwill acquired - - Impairment adjustment - - ) - ) Purchase price allocation adjustment ) - - - ) Currency translation adjustment - - ) - ) Balance, June 30, 2010 $ The Company’s reporting units are tested for impairment in the fourth fiscal quarter, after the annual forecasting process.These tests are updated quarterly as needed.In March 2010, a goodwill impairment loss of $20.5 ($12.9 after taxes, or $.23 per diluted share) was recognized in the Snacks, Sauces & Spreads segment related to the Linette chocolate reporting unit, resulting in an adjusted goodwill balance of zero for this reporting unit.In the second quarter of fiscal 2010, factors culminating in the impairment included reduced sales to a major customer, the inability to quickly replace the lost volume, and changes in anticipated ingredient cost trends, leading to shortfalls in EBITDA (earnings before interest, income taxes, depreciation and amortization) relative to forecasts.Estimated fair values of the reporting unit and its identifiable net assets were determined based on the best information available, including the results of valuation techniques such as EBITDA multiples (using 6 times) and expected present value of future cash flows based on revised forecasts (using discount rates of 10.5% to 12%).These fair value measurements fell within Level 3 of the fair value hierarchy as described in Note 9. 6 NOTE 4 – PENSION AND OTHER POSTRETIREMENT BENEFITS The Company sponsors qualified and supplemental noncontributory defined benefit pension plans and other postretirement benefit plans for certain of its employees.The following table provides the components of net periodic benefit cost for the plans. Three Months Ended Nine Months Ended June 30, June 30, Pension Benefits Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost .1 - .3 .2 Amortization of net loss .1 .2 Net periodic benefit cost $ $
